DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claims 1 and 19:
...
a second transparent electrode layer covering and/or filling the transmission hole; a photosensitive sensor configured to sense changes of intensity of light transmitted from the transmission hole; 
a planarization layer on the second transparent electrode layer; 
a light reflective element; 
wherein the transmission hole is configured to transmit light emitted from the light emitting layer to transmit through the second transparent electrode layer; 
the light reflective element is disposed on the planarization layer; 
an orthographic projection of the light reflective element on the first transparent electrode layer at least partially overlaps an orthographic projection of the transmission hole on the first transparent electrode layer; 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826